Citation Nr: 0836718	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  03-00 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Service connection for post traumatic stress disorder 
(PTSD).

2.  Service connection for peripheral neuropathy of both 
lower extremities as a residual of cold injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from August 1959 to 
November 1964.

This appeal arises from July 2002 and April 2003 rating 
decisions issued by the above Department of Veterans Affairs 
(VA) Regional Office (RO).  The veteran testified at a Travel 
Board hearing before the undersigned Veterans Law Judge at 
the RO in September 2005.  This case was previously before 
the Board in July 2006, and was remanded for additional 
development and readjudication.  

The Board notes that the veteran submitted a July 2008 VA 
mental health treatment note subsequent to the most recent 
supplemental statement of the case.  He did not waive RO 
consideration of this evidence.  See 38 C.F.R. § 20.1304 
(2008).  However, this report is essentially cumulative in 
that it reports a diagnosis of PTSD already shown in VA 
treatment reports; it does not provide any relevant 
information not already of record concerning the question of 
verification of the stressor in service.  The Board concludes 
that it may make a decision in this case without remand to 
the RO to further consider the cumulative VA outpatient note.


FINDINGS OF FACT

1.  The veteran does not have PTSD which is related to his 
military service.

2.  The record before the Board places the evidence in 
relative equipoise as to whether peripheral neuropathy of the 
lower extremities is reasonably shown to have had its onset 
during the veteran's period of active service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).

2.  Giving the benefit of the doubt to the veteran, 
peripheral neuropathy of the lower extremities was incurred 
in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The benefit of the doubt rule is inapplicable when 
the evidence preponderates against the claim.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

PTSD

To establish entitlement to service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2007).  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Under 38 C.F.R. § 3.304(f), the relevant criteria require 
that a PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  Under 
DSM-IV, a valid diagnosis of PTSD requires that a person has 
been exposed to a traumatic event in which both of the 
following were present: (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and 
(2) the person's response involved intense fear, 
helplessness, or horror.

In this case, the veteran's claimed stressor is not related 
to combat, but instead is related to an alleged sexual 
assault during service.  Although the March 2008 VA 
examination addendum states that the veteran had combat 
experience in the "[C]uban missile crisis; when Kennedy was 
assassinated; and in Okinawa '62 to '64," the Board notes 
that these events did not involve combat for U.S. troops.  
There is also no corroborating evidence in the record to show 
that the veteran was involved in combat in Panama.  The Board 
finds that the veteran did not experience combat.

Cases involving allegations of personal assault fall within 
the category of situations in which it is not unusual for 
there to be an absence of service records documenting the 
events of which the veteran complains.  Therefore, evidence 
from sources other than the veteran's service records may 
corroborate an account of a stressor incident.  See, e.g., 
Patton v. West, 12 Vet. App. 272, 281 (1999).  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  Id.

With regard to personal assault cases, the Court has pointed 
out that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis."  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) 
(citing VA Adjudication Procedure Manual M21-1 (M21-1), Part 
III, 5.14c (8)-(9)) (later redesignated as Part VI, 
11.38b(2), and now rescinded), aff'd 124 F.3d 228 (Fed. Cir 
1997).  The Court has also held that these provisions of M21-
1, which provided special evidentiary procedures for PTSD 
claims based on personal assault, were substantive rules that 
are the equivalent of VA regulations.  See YR v. West, 11 
Vet. App. 393 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The Board notes that the aforementioned provisions of M21-1 
have been rescinded and reissued as amended in a manual 
rewrite (MR).  See M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. D, Para. 17 (2006), entitled "Developing Claims for 
Service Connection for PTSD Based on Personal Trauma."  

The Court in Patton noted that the old manual provisions 
improperly appeared to require that the existence of the in-
service stressor be shown by a preponderance of evidence.  
The Court further noted that any such requirement would be 
inconsistent with the so-called equipoise doctrine, under 
which the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.  

Following the point at which it is determined that all 
relevant evidence has been obtained the Board is charged with 
the duty to assess the credibility and weight given to the 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson 
v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal 
Circuit Court, citing its decision in Madden, recognized that 
the Board has inherent fact-finding ability.  Id. at 1076; 
see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has 
declared that, in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  In determining whether evidence 
submitted by a veteran is credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

The Board is also charged with the duty to assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court of 
Appeals for Veterans Claims, citing Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994), emphasized that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness's 
personal knowledge; see also 38 C.F.R. § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

The Board is not required to accept the veteran's 
uncorroborated account of his active service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is 
also clear that the Board is not required to accept the 
veteran's statements regarding his alleged stressors, if the 
Board does not find the statements regarding his stressors to 
be credible.

In this case the record contains evidence favorable to the 
veteran's claim in the form of VA treatment records which 
show multiple diagnoses of PTSD based on sexual assault 
during service.  

In July 2006, the Board remanded this case to arrange for the 
veteran to undergo VA examination which was accomplished in 
March 2008.  However, the examiner noted the claims file was 
unavailable for review.  He then concluded the veteran met 
the DSM-IV stressor criterion for PTSD based on witnessing 
and photographing hundreds of dead bodies in Panama around 
1980.  This opinion and the diagnosis of PTSD were clearly 
based upon consideration of an inaccurate and/or incomplete 
history without probative supporting rationale.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458 (1993) (a diagnosis and 
purported relationship to service is only as good and 
credible as the history on which it is predicated).  
Moreover, as the examiner did not review the veteran's claims 
files, the Board will not further discuss this report, nor 
use it in arriving at its decision.

An addendum to this opinion was obtained in order to address 
the inadequate rationale in the March 2008 VA opinion.  The 
physician reviewed the claims folder, noting the veteran's 
reported history of sexual molestation by his sergeant during 
service.  The veteran stated that he "took a short" and re-
enlisted to get away.  He started dental assistant school, 
but not long afterward experienced a marked change in the 
amount of drinking.  He was extremely embarrassed about what 
happened and fearful that someone would find out.  He flunked 
out of dental assistant school and was reassigned to his 
original base.  In the meantime his former sergeant had been 
caught molesting another soldier.  The examiner explained 
that although the veteran may have met the criteria for PTSD 
at one time, his symptoms had improved and he did not have 3 
of the 7 criteria for C and seemed to have only one (not the 
two required) for criteria D.  The diagnosis was anxiety 
disorder.  

Considered in isolation, some of the evidence could be 
construed as supporting the veteran's claim.  Notwithstanding 
the diagnosis, service connection would be warranted only if 
there were credible supporting evidence that the claimed in-
service stressor actually occurred.  So while a diagnosis of 
PTSD has been made, the record still contains inadequate 
information pertaining to the documentation of events 
constituting a stressor for PTSD.

In a July 2002 letter, the RO advised him of alternative 
sources of supporting evidence, to include statements from 
persons who knew the veteran, statements from medical 
personnel in service, as well as post-service treatment 
records.  A review of the record shows that he reported being 
sexually assaulted by a Spec 5 named C. in 1961.  He claimed 
that he began to have disciplinary problems and difficulty 
sleeping and began to drink heavily.  He also reported that 
as a result of the incident he "took a short and 
reenlisted" so that he could be transferred.  He indicated 
that while stationed in Okinawa he overdosed on sleeping 
pills and was kept on suicide watch in a room next to the bay 
for 30 days.  He indicated that Spec5 C was later found 
sexually molesting another serviceman by a Lt. S.  The 
veteran indicated that he did not inform anyone of the 
assault at the time it happened, but that a recorded period 
of unauthorized absence during service and his subsequent 
reenlistment were indicative of adverse changes in his 
behavior as a result of his mental duress from having been a 
victim of sexual assault.

Service treatment records (STRs) show that on a reenlistment 
examination in August 1961 the veteran reported difficulty 
getting to sleep but that he got 8 to 9 hours of sleep 
nightly.  In June 1962 he complained of pain above his left 
eye and that he was nervous and out of sorts.  An entry dated 
in July 1963 reflects that the veteran was evaluated for 
difficulty sleeping and was prescribed sleeping pills.  
Otherwise there are no complaints of, or treatment for, any 
psychiatric disorder, and the veteran's separation 
examination report shows no psychiatric abnormality.  He 
specifically denied a history of depression, excessive worry, 
nervous trouble and trouble sleeping.  He also denied a 
history of excessive drinking. 

Further, and of significant probative value, are the 
veteran's service personnel records (SPRs), which are 
pertinent to the claim and are the only objective evidence 
which reflect upon his attitude, bearing, and behavior in 
service.  These records show the veteran was AWOL (absent 
without leave) and as a result underwent summary court 
martial in August 1960.  In addition, towards the end of his 
first period of service, ending in November 1961, he 
immediately reenlisted for active military duty.  However, 
there is nothing of record to indicate that these incidents 
represent a behavior change which might have occurred as a 
result of a personal assault.  In fact, a careful review of 
the record reveals that the veteran's single in-service 
disciplinary problem in 1960, pre-dated the alleged sexual 
assault in 1961, and therefore does not serve to confirm that 
the alleged attack actually occurred.  

In fact, these records seem to contradict the veteran's 
descriptions of behavioral changes and heavy drinking during 
service.  There is no service personnel evidence of 
deterioration in work performance.  Notwithstanding his 
disciplinary incident in 1960, the veteran's service records 
reflect that in August 1962 he received a letter of 
appreciation regarding his outstanding performance as a clerk 
typist.  He was also awarded a "Good Conduct Medal" in 
September 1963 for exemplary behavior, efficiency and 
fidelity for the period from September 1960 to September 
1963.  Moreover, the veteran has not submitted any other 
evidence, such as statements from fellow veterans, which 
would serve to support his account.

Therefore, with all due respect for the veteran, the Board 
finds that no in-service records, medical or personnel, show 
an adverse change in the veteran's actions or performance 
after going AWOL which would indicate or imply that he 
suffered the claimed assault.  Thus, the service records do 
not provide credible supporting evidence that the claimed in-
service stressor occurred.

To that end, the Board finds that the preponderance of the 
evidence is against a finding of verification of the 
occurrence of the alleged in-service personal assault.  
Therefore, any diagnosis of PTSD is considerably weakened in 
light of the lack of corroborating evidence of the veteran's 
claimed in-service stressor.  In the absence of a verified 
stressor, the diagnosis of PTSD is not sufficient to support 
the claim.  The Board is not required to accept an 
unsubstantiated diagnosis that the alleged PTSD had its 
origins in the veteran's military service.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991); West v. Brown, 7 Vet. 
App. 70, 78 (1994).  Since the veteran's claimed stressor has 
not been verified, the diagnosis of PTSD was based on a 
questionable history that is inadequate for rating purposes, 
and may not be relied upon by the Board.  See West, 7 Vet. 
App. at 78.  

The Board has thoroughly considered the veteran's claim for 
service connection for PTSD based on sexual assault.  
However, in the absence of evidence reasonably supporting 
such assault(s) in service, service connection for PTSD must 
be denied.  

The record also includes variously diagnosed acquired 
psychiatric conditions.  As noted above, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.

Here, the post-service treatment records indicate the 
presence of anxiety disorder and depressive reaction for 
which treatment was sought, but for which an etiology was not 
provided.  These records do not show that either psychiatric 
disorder, initially treated in 1999, was manifested as a 
chronic disease prior to that date, and reflect no reference 
to them as being related to military service.  In this case, 
the lack of any evidence of complaints or symptoms in the 
intervening years since active service must be considered as 
a factor, along with other factors concerning the veteran's 
health and medical treatment during and after military 
service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact).  

Indeed, there is nothing in the claims file, which would tend 
to establish that anxiety disorder/depressive reaction is 
related to his active military service other than lay 
statements and the veteran's testimony given at two personal 
hearings, one before a hearing officer at the RO in August 
2003 and another before the undersigned Veterans Law Judge in 
September 2005.  During both hearings the veteran essentially 
reiterated previously submitted information concerning his 
in-service sexual assault consistent with complaints made 
throughout his appeal and during VA examinations.  

As the evidence preponderates against the claim, the benefit-
of-the-doubt rule does not apply, and the appeal must be 
denied. 

Peripheral Neuropathy

The veteran alleges that he was exposed to severe cold 
weather during basic training and that as a result he now has 
peripheral neuropathy affecting both lower extremities.  He 
stated that he has had this problem since being stranded in 
the Colorado mountains at Fort Carson during a snowstorm in 
1959.  His knees swelled causing him to fall.  He went on 
sick call and was treated for broken blood vessels.  Later in 
1964, while stationed at Fort Riley, he again had guard duty 
in the snow.  

STRs are completely negative for complaints, diagnoses, or 
treatment for symptoms of cold injury.  However, in September 
1964 the veteran was treated for a single episode of leg pain 
and swelling diagnosed as varicosities.  There was no mention 
of cold injury and no history of trauma.  His separation 
physical examination in September 1964 did not note the 
presence of any residual symptoms related to the varicosities 
or any other lower extremity complaints.  Clinical evaluation 
of the veteran's vascular system, feet and lower extremities 
was within normal limits.  

While a cold weather injury has not been verified, the Board 
notes that the veteran's SPRs show he was stationed in Fort 
Carson in Colorado from August 1959 to October 1959.  In 
addition, he submitted information pertaining to weather 
conditions and snow fall totals in Colorado Springs and Fort 
Carson for September 1959, during his time in bootcamp.  As 
such, the Board concedes that the veteran was exposed to 
extreme cold during service and that he suffered the 
requisite in-service injury or disability as contended.

The post-service treatment records show an initial assessment 
of peripheral neuropathy in 1999.  Although in March 2001 it 
was attributed to alcohol, a year later in March 2002, a VA 
examiner noted that cold exposure was one etiology for 
peripheral neuropathy.  In September 2003, another VA 
examiner noted that if evidence of cold injury were clearly 
documented in the record, this would exceed the description 
of a service connected disability, but that this would depend 
on the documentation in the records.  

The veteran presented testimony at two personal hearings, one 
before a hearing officer at the RO in August 2003 and another 
before the undersigned Veterans Law Judge in September 2005.  
He essentially reiterated previously submitted information 
concerning his in-service cold exposure and consistent with 
complaints made during his VA examination.  

To that end, in July 2006, the Board remanded this case to 
arrange for the veteran to undergo VA examination in March 
2008.  At that time the veteran repeated his history of 
exposure to extremely cold weather while stationed in Fort 
Carson Colorado in 1959.  He stated that his unit was caught 
in a big snow storm and that both lower extremities were 
affected.  He experienced burning, tingling, and numbness of 
both lower extremities and was treated with warm socks.  The 
examiner concluded that the veteran's peripheral neuropathy 
was less likely than not due to varicosities and more likely 
than not due to cold exposure during the service.  He 
explained that with exposure to cold weather, peripheral 
neuropathy was a recognized complication due to the 
vascularity of the nerves affected.  The opinion was based 
upon a review of the claims folder.  

Despite the evidence which suggests that the veteran's 
peripheral neuropathy may have had its onset in 1999, many 
years after service discharge, the Board is not permitted to 
render its own medical opinion, and must rely upon the 
objective medical evidence when making our decision.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The record 
supports exposure to cold in service although there is no 
contemporaneous evidence of actual cold injury.  
Nevertheless, the March 2008 VA medical opinion provides 
support for the veteran's assertion of service incurrence 
required for service connection.  This examination was 
conducted for the express purpose of determining the etiology 
of the veteran's peripheral neuropathy, and there is no 
competent medical evidence on file which is against a finding 
that the peripheral neuropathy is causally related to 
service.  Nor did the RO determine that additional 
examination or opinion evidence was necessary in this matter.

In summary, having weighed the evidence both in support of 
and against the claim, the Board concludes that the 
preponderance of evidence is not against finding in favor of 
the veteran.  Therefore the Board will find, based upon the 
evidentiary record presented to us by the RO, that the 
evidence is in relative equipoise, and will conclude that 
service connection for lumbar disc disease is warranted.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in April 2002 and July 2002 which 
fully addressed the notice elements and were sent prior to 
the initial RO decisions in this matter.  The letters 
informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  Although no longer 
required, the veteran was also asked to submit any evidence 
and/or information in his possession to the RO.  Moreover, 
the veteran has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The veteran's 
service and post-service treatment reports are of record, and 
the RO obtained VA medical opinions in 2008.  The veteran 
presented oral testimony at a Board hearing in September 
2005.  A copy of the hearing transcript is attached to the 
claims file.  Thus, it appears that all obtainable evidence 
identified by the veteran relative to the claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


ORDER

Service connection for PTSD is denied.  

Service connection for peripheral neuropathy of both lower 
extremities is granted.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


